When Hillman proved he was a mortgagee entitled to possession of the automobile as against S.D. Steinberg, he made a prima facie case warranting a judgment in his favor, unless Weaver, discharging a burden which then rested upon him, adduced evidence sufficiently rebutting such prima facie case. We think the trial court had a right to conclude Weaver did not do that, notwithstanding it appeared that J. Steinberg had possession of the car and declared he purchased it in California and owned it; for we think the court was not bound to accept the declaration as true and had a right to conclude that the presumption of ownership in said J. Steinberg arising from the fact that he had possession of the car was overcome by the evidence showing that by the terms of the contract covering the sale of the car by Hillman to Samuel D. Steinberg November 14, 1928, the latter was not to sell it nor remove it from the state of California without Hillman's written consent; and by the testimony of Hillman that he gave no such consent, and that said J. Steinberg was not the owner of the car on December 26, 1928, when it was levied upon.